MEMORANDUM **
Yundi Gao, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We grant the petition for review.
Since the BIA’s decision in this case, we have decided Zhou v. Gonzales, 03-74712, 437 F.3d 860 (9th Cir.2006). We remand to the BIA for reconsideration in light of Zhou.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.